                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                          Case No. 18-cv-06658-KAW
                                         GARRED FARRELL NORMAN,
                                   8
                                                         Plaintiff,
                                   9                                                          ORDER DENYING APPLICATION TO
                                                  v.                                          PROCEED IN FORMA PAUPERIS;
                                  10                                                          DENYING MOTION TO APPOINT
                                         FEDERAL BUREAU OF                                    ATTORNEY
                                  11     INVESTIGATION,
                                  12                     Defendant.                           Dkt. Nos. 2, 4
Northern District of California
 United States District Court




                                  13

                                  14          On November 1, 2018, Plaintiff Garred Farrell Norman filed the instant civil rights claim

                                  15   against Defendant Federal Bureau of Investigation ("FBI"), alleging various constitutional

                                  16   violations. (Compl., Dkt. No. 1.) Plaintiff also filed an application for leave to proceed in forma

                                  17   pauperis ("IFP Application") and a motion to appoint a civil rights attorney. (Dkt. Nos. 2, 4.)

                                  18          The Court DENIES the IFP Application without prejudice. On the face of the IFP

                                  19   Application, Plaintiff is not financially qualified for IFP status because Plaintiff states that his wife

                                  20   makes over $10,000 a month. (Dkt. No. 2 at 2.) Plaintiff does not state that he has no access to

                                  21   those funds. If Plaintiff asserts that he does not have access to his wife's earnings, Plaintiff may

                                  22   file an amended IFP Application to that effect by December 6, 2018.

                                  23          The Court DENIES Plaintiff's motion to appoint a civil rights attorney. "There is no

                                  24   constitutional right to appointed counsel in a § 1983 action." Rand v. Rowland, 113 F.3d 1520,

                                  25   1525 (9th Cir. 1997), withdrawn in part, 154 F.3d 952, 954 n.1 (9th Cir. 1998). A district court

                                  26   "may request" an attorney for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1) in

                                  27   exceptional cases. See United States v. 30.64 Acres of Land, 795 F.2d 796, 799-801 (9th Cir.

                                  28   1986). "A finding of exceptional circumstances requires an evaluation of both the likelihood of
                                   1   success on the merits as well as the ability of the petitioner to articulate his claims pro se in light

                                   2   of the complexity of the legal issues involved." Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

                                   3   Cir. 1986) (internal quotation omitted).

                                   4          As an initial matter, as explained above, Plaintiff has not shown that he is indigent based

                                   5   on his wife's earnings. Furthermore, Plaintiff has failed to show a likelihood of success on the

                                   6   merits. Plaintiff attaches a list of 78 actions that he alleges Defendant is involved in, including

                                   7   "poisoning plaintiff," "forcing [his] cell-phone calls away from and to civil rights attorneys," and

                                   8   "using unlawful satellite/cloning technology on [his] family members," but asserts no specific

                                   9   facts about these alleged actions or connecting Defendant to these deeds. (See Dkt. No. 4 at 7-12.)

                                  10   Plaintiff has therefore not established that he is entitled to Court-appointed counsel at this time.

                                  11          For the reasons stated above, the Court DENIES Plaintiff's motions. Again, Plaintiff may

                                  12   file an amended IFP Application by December 6, 2018, which should state whether Plaintiff has
Northern District of California
 United States District Court




                                  13   access to his wife's funds.

                                  14   Dated: November 20, 2018

                                  15                                                      ______________________________________
                                                                                          KANDIS A. WESTMORE
                                  16                                                      United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
